DETAILED ACTION
This is a response to the Amendment to Application # 17/216,010 filed on May 2, 2022 in which claims 3, 5, and 16 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner's Note on the Completeness of the Reply
The Non-Final Office Action dated January 31, 2022 contained an objection to the specification for improperly using Trademarks. Applicant failed to address this objection in either the presently filed Remarks or by amending the specification. If Applicant fails to address this objection in the future, those actions shall be deemed non-compliant.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. § 112(b); claims 1, 2, 4, 6-8, 10, 11, 15, 17, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1); and claims 3, 5, 9, 12-14, 16, and 18 are rejected under 35 U.S.C. § 103.
	
	Specification
The use of at least the terms iOS, Windows Phone, Android, BlackBerry 10, Palm OS, Linux, Microsoft Xbox, Google Chrome OS, AppleTalk, Oracle, Microsoft, Sybase, IBM, International Business Machines, Oracle Fusion, and Java, which are trademarks used in commerce, have been noted in this application. These terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-19 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 19 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request. 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 19, and 20, these claims include the limitation “assigning positions to the plurality of nodes in a first direction such that child nodes in the hierarchy follow parent nodes in the first direction,” or similar. A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, these claims recites the broad recitation “assigning positions to the plurality of nodes in a first direction,” and the claim also recites “such that child nodes in the hierarchy follow parent nodes in the first direction,” which is the narrower statement of the limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claims 2-18, these claims depend from claim 1 above and, therefore, inherit the rejection of that claim. 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, 10, 15, 17, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tomáš Tušla; Layout of hierarchical flow charts; May 2017; Czech Technical University in Prague; Pages 1-46 (hereinafter Tusla).

Regarding claim 1, Tusla discloses a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors (Tusla 23-24, § 4.1 Ideal Graph Visualizer), cause the one or more processors to perform operations comprising “accessing a data structure comprising a plurality of nodes organized in a hierarchy to generate a flowchart display” (Tusla 23-24, § 4.1 Ideal Graph Visualizer and Fig. 22) by loading bytecode graphs in XML or BGL formats and giving an example of such data organized in a hierarchical flowchart. Additionally, Tusla discloses “assigning positions to the plurality of nodes in a first direction such that child nodes in the hierarchy follow parent nodes in the first direction” (Tusla 7, § 2.3 Layout algorithms) by assigning y coordinates based on the layer, meaning that each node is below (i.e., follows) their parent nodes occupying the previous layer. Further, Tusla discloses “calculating dimensions in a second direction for the plurality of nodes” (Tusla 19-20 § 3.4.6 Assigning coordinates) by assigning x coordinates (i.e., in a second direction), which must be “calculated” to be assigned. Moreover, Tusla discloses “wherein dimensions in the second direction of parent nodes are based on dimensions in the second direction of child nodes in the hierarchy” (Tusla 19-20 § 3.4.6 Assigning coordinates and Figs. 20-21) by disclosing that the algorithm operates on layers both up and down from each node (i.e., “based on dimensions in the second direction of child nodes in the hierarchy”) in order to determine the x value. Likewise, Tusla discloses “assigning positions to the plurality of nodes in the second direction based on the dimensions in the second direction of the plurality of nodes” (Tusla 19-20 § 3.4.6 Assigning coordinates and Figs. 20-21). Finally, Tusla discloses “causing the flowchart display to be generated using the positions of the plurality of nodes in the first direction and the positions of the plurality of nodes in the second direction.” (Tusla 23-24, § 4.1 Ideal Graph Visualizer and Fig. 22).

Regarding claim 2, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein assigning positions to the plurality of nodes in the first direction comprises: assigning an index to a parent node in the plurality of nodes; incrementing the index; and recursively passing the index to child nodes of the parent node after the index has been incremented” (Tusla 15-16, § Assigning layers to nodes) by assigning a layer (i.e., a position) to each node, including the parent nodes, and iteratively picking each parent node to determine each child node has been visited, which is a form of recursion. 

Regarding claim 4, Tusla discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, Tusla discloses “wherein values of the index indicate positions in the first direction” (Tusla 15-16, § Assigning layers to nodes) where the value of the index is the layer, which indicates the y direction. Further, Tusla discloses “wherein the positions are dynamically sized to fit an assigned node having a largest associated icon” (Tusla 33-36, § 6.1 Node filtering) by dynamically sizing the height of each node to reduce the gap.

Regarding claim 6, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein the plurality of nodes comprises branch nodes that have at least two child nodes” (Tusla 23-24, § 4.1 Ideal Graph Visualizer and Fig. 22) by giving an example where a node is a branch node with three children.

Regarding claim 7, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein the plurality of nodes comprises join nodes that have at least two parent nodes and have fewer child nodes than parent nodes” (Tusla 6, § 2.3 Layout Analysis and Fig. 6) by giving an example of a single node with two parents and no children. 

Regarding claim 8, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein the data structure comprises an eXtensible Markup Language (XML) file that describes the plurality of nodes and relationships between the plurality of nodes in the hierarchy” (Tusla 23-24, § 4.1 Ideal Graph Visualizer).

Regarding claim 10, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein calculating dimensions in the second direction for the plurality of nodes comprises: calculating distances above and below center lines for the plurality of nodes” (Tusla 40-42, § 6.4 Layout with clusters) by disclosing that the nodes are vertically centered, which would require calculating the distances above and below the nodes in order to center them vertically. 

Regarding claim 11, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “recursively calculating distances above and below center lines for child nodes of branch nodes in the hierarchy” ” (Tusla 40-42, § 6.4 Layout with clusters) by disclosing that the nodes are vertically centered, which would require calculating the distances above and below the nodes in order to center them vertically, and that this is performed using the algorithms previously shown to be recursive. Further, Tusla discloses “calculating the dimensions in the second direction for the branch nodes based on the distances above and below the center lines for the child nodes” (Tusla 7, § 2.3 Layout algorithms) by assigning x and y coordinates, meaning that the value in one direction is always based on the value in the other direction. 

Regarding claim 15, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein assigning the positions to the plurality of nodes in the second direction comprises: assigning a position in the second direction to a current node” (Tusla 19-20 § 3.4.6 Assigning coordinates). Further, Tusla discloses “recursively assigning positions in the second direction to child nodes of the current node based on the position of the current node” (Tusla 19-20 § 3.4.6 Assigning coordinates and Figs. 20-21) by disclosing that the algorithm operates on layers both up and down from each node (i.e., to the child nodes) in order to determine the x value.

Regarding claim 17, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein parallel execution paths in the hierarchy occupy a same position in the first direction” (Tusla 19-20 § 3.4.6 Assigning coordinates and Figs. 20-21) by giving several examples of parallel paths in the hierarchy occupying the same position in the vertical direction.

Regarding claim 19, it merely recites a method following the instructions stored on the media of claim 1. The method comprises steps for performing the various functions. Tusla comprises computer software modules for performing the same functions. Thus, claim 19 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 20, it merely recites a system for executing the media of claim 1. The system comprises computer hardware and software modules for performing the various functions. Tusla comprises computer hardware and software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Tusla in view of Jason Brownlee; How to Implement The Decision Tree Algorithm From Scratch in Python; December 11, 2019; machinelearningmastery.com/implement-decision-tree-algorithm-scratch-python; Pages 1-93 (hereinafter Brownlee).

Regarding claim 3, Tusla discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, Tusla does not appear to explicitly disclose “wherein assigning positions of to the plurality of nodes in the first direction further comprises: assigning the index to the child nodes unless the child nodes have already been assigned a larger index.”
However, Brownlee discloses an algorithm for designing a tree structure “assigning the index to the child nodes unless the child nodes have already been assigned a larger index” (Brownlee 4-6) by disclosing that the use of a formula to assign an index to a node that one of ordinary skill in the art would recognized assigns the largest index calculated for each node, meaning that each node will never be assigned an index value if it has already been assigned a larger index value.
Tusla and Brownlee are analogous art because they are from the “same field of endeavor,” namely that of tree design algorithms.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tusla and Brownlee before him or her to modify the index values of Tusla to include the step of assigning the highest index value of Brownlee.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Tusla teaches the “base device” for assigning an index value of a tree element. Further, Brownlee teaches the “known technique” for assigning the highest available index value that is applicable to the base device of Tusla. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 5 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Tusla in view of Geddes et al., US Patent 5,596,704 (hereinafter Geddes), as cited on the Information Disclosure Statement dated April 7, 2021.

Regarding claim 5, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. While Tusla does disclose a plurality of node types, it does not appear to explicitly disclose “wherein the plurality of nodes comprises process nodes that receive input data and generate output data.”
However, Geddes discloses a flow chart generator with a plurality of nodes “wherein the plurality of nodes comprises process nodes that receive input data and generate output data” (Geddes col. 5, ll. 9-19).
Tusla and Geddes are analogous art because they are from the “same field of endeavor,” namely that of flowchart layout systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tusla and Geddes before him or her to modify the flowchart nodes of Tusla to include the process nodes of Geddes.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Tusla teaches the “base device” for displaying a flowchart containing nodes. Further, Geddes teaches the “known technique” for including process nodes that is applicable to the base device of Tusla. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 9, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein calculating dimensions in the second direction for the plurality of nodes comprises: recursively calculating the dimensions in the second direction for child nodes in the hierarchy” (Tusla 19-20 § 3.4.6 Assigning coordinates) by calculating the value for each node based on the nodes in the next layers, which is describing a recursive strategy. 
Tusla does not appear to explicitly disclose “calculating the dimensions in the second direction for parent nodes as sums of the dimensions in the second direction for the child nodes.”
However, Geddes discloses a flowchart layout generator including the step “calculating the dimensions in the second direction for parent nodes as sums of the dimensions in the second direction for the child nodes” (Geddes col. 8, ll. 14-21) by teaching that the coordinates are calculated by adding the horizontal space (i.e., the dimensions in the second direction).
Tusla and Geddes are analogous art because they are from the “same field of endeavor,” namely that of flowchart layout systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tusla and Geddes before him or her to modify the coordinate calculation of Tusla to include the additional coordinate calculation step of Geddes.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Tusla teaches the “base device” for calculating the positions of the nodes in a flowchart. Further, Geddes teaches the “known technique” for additionally including the horizontal space in calculating the dimensions that is applicable to the base device of Tusla. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Tusla in view of Lengauer et al., US Publication 2019/0196939 (hereinafter Lengauer).

Regarding claim 12, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. Although Tusla discloses the existence of branch and join nodes, it does not explicitly disclose identifying those nodes as branch and join nodes. Therefore, Tusla does not appear to explicitly disclose “wherein assigning the positions to the plurality of nodes in the second direction comprises: identifying a branch node in the plurality of nodes; and identifying a join node in the plurality of nodes, wherein the join node joins branches created by the branch node.”
However, Lengauer discloses a system for designing graphs including the steps “wherein assigning the positions to the plurality of nodes in the second direction comprises: identifying a branch node in the plurality of nodes; and identifying a join node in the plurality of nodes, wherein the join node joins branches created by the branch node” (Lengauer ¶ 110) by identifying both branch and join nodes.
Tusla and Lengauer are analogous art because they are from the “same field of endeavor,” namely that of designing graphs. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tusla and Lengauer before him or her to modify the flowchart layout, including the branch and join nodes of Tusla to include the identification of those nodes of Lengauer.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Tusla teaches the “base device” for laying out flowcharts including branch and join nodes. Further, Lengauer teaches the “known technique” for identifying branch and join nodes that is applicable to the base device of Tusla. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 13, the combination of Tusla and Lengauer discloses the limitations contained in parent claim 12 for the reasons discussed above. In addition, Tusla discloses “wherein assigning the positions to the plurality of nodes in the second direction further comprises: assigning a position in the second direction to the branch node; and assigning the position in the second direction to the join node” (Tusla 7, § 2.3 Layout algorithms) by assigning positions in the first and second directions to every node.

Regarding claim 14, Lengauer discloses the limitations contained in parent claim 13 for the reasons discussed above. In addition, Lengauer discloses “wherein a line in the first direction between the position of the branch node and the position of the join node does not intersect with connectors between nodes” (Tusla 18-19, § 3.4.5 Crossing Reduction; 23-24, § 4.1 Ideal Graph Visualizer; and Fig. 22) by disclosing the use of an algorithm to reduce the number of crossings (i.e., intersections) and giving an example where the resultant ideal graph has no intersections.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Tusla in view of Rachel Lim; Algorithm for Drawing Trees; April 20, 2014; Rachel Lim’s Blog; rachel53461.wordpress.com/2014/04/20/algorithm-for-drawing-trees; Pages 1-21 (hereinafter Lim).

Regarding claim 16, Tusla discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, Tusla does not appear to explicitly disclose “wherein recursively assigning the positions in the second direction to the child nodes of the current node comprises: passing a first child node the position of the current node minus a distance in the first direction occupied by the first child node below a center line of the first child node; and passing a second child node the position of the current node plus a distance in the first direction occupied by the second child node above a center line of the second child node.”
However, Lim discloses an algorithm for drawing trees “wherein recursively assigning the positions in the second direction to the child nodes of the current node comprises: passing a first child node the position of the current node minus a distance in the first direction occupied by the first child node below a center line of the first child node; passing a second child node the position of the current node plus a distance in the first direction occupied by the second child node above a center line of the second child node.” (Lim 2) by passing each node the Mod values of all parent nodes (i.e., the current node) and indicating that the Mod value is a parent’s position plus a modifying value, which may be a positive (i.e., plus a distance) or negative  (i.e., minus a distance) value. Because the Mod value represents an object’s center, it is also a distance away from the center line.
Tusla and Lim are analogous art because they are from the “same field of endeavor,” namely that of methods for drawing trees. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tusla and Lim before him or her to modify the tree drawing algorithm of Tusla to include the use of the Reingold-Tilford Algorithm of Lim.
The motivation for doing so would have been that this algorithm is known to produce aesthetically pleasing trees. (Lim 1).

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Tusla in view of Kuznetsov et al., US Publication 2006/0236224 (hereinafter Kuznetsov).

Regarding claim 18, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla does not appear to explicitly disclose “wherein the operations further comprise translating the data structure comprising the plurality of nodes into a linked list.”
However, Kuznetsov discloses a series of options for generating trees “wherein the operations further comprise translating the data structure comprising the plurality of nodes into a linked list” (Kuznetsov ¶ 47) by converting the incoming XML into a tree defines as a linked list.
Tusla and Kuznetsov are analogous art because they are from the “same field of endeavor,” namely that of XML processing systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tusla and Kuznetsov before him or her to modify the data structure processing of Tusla to include the conversion of the XML into a linked list of Kuznetsov.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Tusla teaches the “base device” for processing an XML data structure to render a flowchart. Further, Kuznetsov teaches the “known technique” for generating a tree by converting an XML input into a linked list that is applicable to the base device of Tusla. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Response to Arguments
Applicant’s request filed May 2, 2022, to hold the objections to claims 1-19 in abeyance (Remarks 8) has been noted.

Applicant’s arguments filed May 2, 2022, with respect to the objections to Specification ¶ 33 and the antecedent basis of claim 5 and the objections to claims 3 and 5 (Remarks 8) have been fully considered and are persuasive. The objections to Specification ¶ 33 and the antecedent basis of claim 5 and the objections to claims 3 and 5 have been withdrawn. 

Applicant's remaining arguments filed May 2, 2022 have been fully considered but they are not persuasive.

Regarding the rejection of claims 1-20 under 35 U.S.C. § 112(b), Applicant, states that “[t]o clarify, the clause requires (1) the positions assigned to the plurality of nodes are assigned in the first direction (e.g., horizontal positions are being assigned rather than vertical positions), and (2) the child nodes follow after parent nodes in the first direction” and “[t]hese are both required features of the claims, one not being broader than the other.” (Remarks 9).

While the examiner appreciates Applicant’s clarification, it has long been held that the “name of the game is the claim.” In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998). Further, because “applicants may amend claims to narrow their scope, a broad construction during prosecution creates no unfairness to the applicant or patentee.” In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) (citation omitted).
Therefore, the examiner recommends amending the claim limitation to recite the intended interpretation.

Regarding the rejection of claims 1, 2, 4, 6-8, 10, 15, 17, and 19-20 under 35 U.S.C. § 102, Applicant argues that Tusla fails to disclose the limitation “calculating dimensions in a second direction for the plurality of nodes, wherein dimensions in the second direction of parent nodes are based on dimensions in the second direction of child nodes in the hierarchy.” (Remarks 9-10). Specifically, Applicant first argues that “[t]here is no discussion in the cited portion of Tulsa of using a dimension of a child node to calculate a dimension for a parent node” because “the algorithm described in this section does not discuss calculating any dimension associated with any node.” (Remarks 10). The examiner disagrees.

It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 
A person of ordinary skill in the art prior to the effective filing date of the present invention understands the term “calculating” to mean “to ascertain by computation;” to “reckon;” “to determine by reasoning or experience;” to “work out;” or to “determine.” “Calculate;” The Free Dictionary; October 21, 2019; thefreedictionary.com/calculate; Pages 1-2.
Tulsa explicitly discloses that a node’s x coordinate “begins by finding the widest layer,” which is “then placed using the relative order gained in the precious step.” (Tusla 19-20 § 3.4.6 Assigning coordinates). Thus, within the broadest reasonable interpretation of calculating the x coordinate (which is unquestionably a “dimension”), Tulsa is ascertaining by a computer (i.e., a computation), reckoning, determining by reasoning, working out, or determining the value of the x coordinate. 
Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that “Tulsa never calculates a dimension for a parent node based on dimensions of child nodes in a hierarchy” because, Applicant alleges that in Tulsa “no dimensions are calculated for individual nodes based on child nodes … and the node placement does not consider any dimensions from parent or child nodes.” (Remarks 10). Applicant continues that “[w]hile the placement of the node groups may depend on their relationships with parent nodes, no dimensions for these nodes are calculated or used in that placement.” (Remarks 10). The examiner disagrees.

As discussed above, the act of placing a node at an x coordinate is calculating a dimension. Further, if the placement “may depend on their relationships with parent nodes,” as admitted by Applicant, it is therefore “based on” the parent node. Therefore, Applicant’s argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176